DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species F in the reply filed on 12/16/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
 “the bubble pathway heat transfer surface originates at the single corner along the intersection of the sidewall heat transfer surface and the bubble pathway heat transfer surface, continuously extends away from the sidewall heat transfer surface and terminates at the end surface prior to a second corner” of Claim 37;
“an indentation in the bubble pathway surface adjacent the corner” of Claim 39;
the limitations regarding the fin placement on the cylindrical tube of Claims 43 and 54;
“two sets of liquid boiling cavities, wherein each set of liquid boiling cavities comprises two liquid boiling cavities placed in a mirror image relationship having adjacent sidewall heat transfer surfaces and a bubble pathway heat transfer surface of one set is adjacent a bubble pathway heat transfer surface of the other set” of Claim 53;

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-54 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 37, the limitation “the bubble pathway heat transfer surface originates at the single corner along the intersection of the sidewall heat transfer surface and the bubble pathway heat transfer surface, continuously extends away from the sidewall heat transfer surface and terminates at the end surface prior to a second corner” is indefinite, in context, since it cannot be discerned how the embodiment of figures 8A-8B of the instant disclosure displays the aforementioned limitations. The bubble pathway heat transfer surface of Figure 8B originates at a first corner that is not along the intersection of the sidewall heat transfer surface and the bubble pathway heat transfer surface. For Examination purposes, the aforementioned limitations will be interpreted as --the bubble pathway heat transfer surface originates at a corner adjacent the intersection of the sidewall heat transfer surface and the bubble pathway heat transfer surface, extends away from the sidewall heat transfer surface and terminates at the end surface prior to a second corner--.
Regarding Claim 39, the limitation “an indentation in the bubble pathway surface adjacent the corner” is indefinite, in context, since it cannot be discerned how the embodiment of figures 8A-8B of the instant disclosure displays the aforementioned limitations. The bubble pathway heat transfer surface of Figure 8B does not contain an indentation and it is unclear if said indentation would be on the bubble pathway surface as figure 8 proposes a flat surface between the corner and the annotated bubble pathway surface. Further, the indentation of the instant disclosure further details the continuous bubble pathway surface and does not appear to be applicable to the bubble 
Regarding Claims 43 and 54, the limitations regarding the fin placement on the cylindrical tube is indefinite, in context, since it cannot be discerned how the embodiment of figures 8A-8B of the instant disclosure displays the aforementioned limitations. It is unclear as to how the cylinder of figures 8A-8B would operate in conjunction with the fins of Claims 43 and 54, wherein the fins of figure 5A of the instant invention may hinder the ability to flow fluid into the channels. Further clarification is required.
Regarding Claim 53, the limitation “two sets of liquid boiling cavities, wherein each set of liquid boiling cavities comprises two liquid boiling cavities placed in a mirror image relationship having adjacent sidewall heat transfer surfaces and a bubble pathway heat transfer surface of one set is adjacent a bubble pathway heat transfer surface of the other set” is indefinite, in context, since it cannot be discerned how the embodiment of figures 8A-8B of the instant disclosure displays the aforementioned limitations. The bubble pathway heat transfer surface of Figure 8B does not contain two mirrored liquid boiling cavities and it is unclear how the mirrored cavities would be situated on the tube as figure 8 proposes a plurality of parallel cavities. Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 37, 39-41, 46, 48 and 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beurtheret (USP 3384160) in view of Fujii et al. (US PG Pub. No. 2012/0077055 used as a translation of International Patent Document WO2010/143564A1), hereinafter referred to as Beurtheret and Fujii, respectively.
[AltContent: textbox (Center Rib )]
[AltContent: arrow][AltContent: textbox (Bubble Pathway Heat Transfer Surface )]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Corner Area)][AltContent: textbox (Sidewall Heat Transfer Surface)]
    PNG
    media_image1.png
    322
    344
    media_image1.png
    Greyscale

Beurtheret Figure 9
Regarding Claim 37, Beurtheret discloses a boiling apparatus comprising:

a heat generation region contacting surface on the inside surface of the tubular shaped substrate (shown in figure 1, being the interior surface of the cylinder) and a liquid contacting surface on the outside surface of the tubular shaped substrate (shown in figure 1), 
the liquid contacting surface comprising a sidewall heat transfer surface extending out from the substrate base (shown in annotated figure 1, wherein the ribs (5) extend outwardly relative to the cylinder) and a bubble pathway heat transfer surface extending away from the base of the sidewall (sloped surface of the rib (5) as shown in annotated figure 1), wherein the sidewall heat transfer surface and the bubble pathway heat transfer surface intersect to form a corner area along the length of the intersection (shown in figure 1, wherein a corner area is formed between the ribs (5)), 
the corner area capable of forming bubbles in liquid in contact with the liquid contacting surface (see col. 3 ll. 47-49), the sidewall heat transfer surface and the bubble pathway heat transfer surface forming a liquid boiling cavity in communication with a bulk liquid (see col. 3 ll. 47-49 and also figure 1 displaying the bulk liquid), wherein 
heat from the heat generation region applied to the inside surface of the substrate is transferred to the outside surface of the substrate and boils liquid from the bulk liquid in the liquid boiling cavity by the formation of bubbles at the corner area causing the bubbles to depart from the corner area traversing a bubble pathway along Bubble Pathway Heat Transfer Surface”), wherein 
the bubble pathway heat transfer surface is sloped away from the sidewall heat transfer surface (shown in annotated figure 9) to sweep the bubbles over the bubble pathway heat transfer surface enhancing heat transfer from the bubble pathway heat transfer surface (see functional analysis below, wherein the structure of the rib is disclosed in Beurtheret and therefore capable of performing the aforementioned function) and facilitating flow of the liquid from the bulk liquid in a direction perpendicular to the length of the intersection (the formed bubble is detached from the rib (5) in a horizontal direction and the length of the intersection is orthogonal to the vertical and horizontal directions as shown in figure 1) traversing a liquid pathway along the sidewall heat transfer surface towards the corner area (shown in figure 1, wherein the highest temperature areas of the cylinder will be the corners between the ribs (5) due to the least thermal resistance that correlates with the thinnest material of the cylinder (1)) enhancing heat transfer from the sidewall heat transfer surface (see functional analysis below, wherein the structure of the rib is disclosed in Beurtheret and therefore capable of performing the aforementioned function), wherein 
the bubble pathway along the bubble pathway heat transfer surface and the liquid pathway along the sidewall heat transfer surface are separate non-interfering pathways intersecting at the corner creating a flow of the bubbles departing from the corner area (shown in figure 1, wherein the fluid paths along the annotated “Bubble Pathway Heat Transfer Surface” and the “Sidewall Heat Transfer Surface” intersect at the annotated corner area) wherein 
any bubbles formed along the bubble pathway heat transfer surface will be swept by the departing flow of the bubbles along the bubble pathway and the flow of bubbles does not interfere with the flow of liquid from the bulk liquid along the liquid pathway of the sidewall heat transfer surface toward the corner area (see functional analysis below, wherein the structure of the rib is disclosed in Beurtheret and therefore capable of performing the aforementioned function), wherein 
the bubble pathway heat transfer surface originates at the corner area along the intersection of the sidewall heat transfer surface and the bubble pathway heat transfer surface (shown in annotated figure 1), extends away from the sidewall heat transfer surface and terminates at the end surface prior to a second corner being formed with another sidewall (shown in annotated figure 1) such that the overall heat transfer performance of the apparatus results in an enhancement in critical heat flux and heat transfer coefficient (see functional analysis below, wherein the structure of the rib is disclosed in Beurtheret and therefore capable of performing the aforementioned function).
Although Beurtheret discloses a pipe for transferring heat to a contained working fluid with nucleation, Beurtheret fails to disclose a single corner comprising the nucleation site comprising a plurality of nucleation cavities capable of forming bubbles in liquid in contact with the liquid contacting surface.
Fuji teaches a liquid boiling cavity (shown in figure 2 as between the vertical walls (5)) in communication with a bulk liquid (liquid being boiled, per the abstract), a a crevasse part 7 is formed for promoting nucleate boiling (Para. 24)” and “Accordingly, bubbles can readily grow between one surface 7a of the crevasse part 7 and the other surface 7b of the crevasse part 7; and from this viewpoint, it can be said that the metal plate facilitates nucleate boiling (Para. 28)”) along a corner (bottom corner, 6, shown in Fujii figure 2).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with a liquid boiling cavity in communication with a bulk liquid and the corner comprising a nucleation site comprising a plurality of nucleation cavities capable of forming bubbles in liquid in contact with the liquid contacting surface, as taught by Fuji, the motivation being to facilitate nucleate boiling with a bulk liquid and within a cavity in order to increase heat conductivity with a higher heat transfer coefficient (see Para. 23).         
Regarding the functional limitations of Claim 37, Beurtheret and Fuji teach bubble formation with a finned heat exchanger, wherein Beurtheret as modified by Fujii performs the functional limitations as subsequently explained. 
The limitations regarding:
“a heat generation region”, “a liquid contacting surface”, “capable of forming bubbles in liquid in contact with the liquid contacting surface”, “a liquid boiling cavity in communication with a bulk liquid”, “heat from the heat generation region applied to the inside surface of the substrate is transferred to the outside surface of the substrate and boils liquid from the bulk liquid in the liquid boiling cavity by the formation of bubbles at the nucleation site causing the bubbles to depart from the nucleation site traversing a bubble pathway along the bubble pathway heat transfer surface away from the sidewall heat transfer surface” (the corner nucleation sites of Fuji placed into the annotated corners of Beurtheret form bubbles that are capable of traveling along the annotated bubble pathway heat transfer surface that leads away from the rib (5) as shown in annotated figure 1),
 “sweep the bubbles over the bubble pathway heat transfer surface enhancing heat transfer from the bubble pathway heat transfer surface and facilitating flow of the liquid from the bulk liquid in a direction perpendicular to the length of the intersection traversing a liquid pathway along the sidewall heat transfer surface towards the nucleation site enhancing heat transfer from the sidewall heat transfer surface”, (the corner nucleation sites of Fuji placed into the annotated corners of Beurtheret draw in liquid for boiling as does the instant invention, wherein the formed bubbles move away from the corner therefore enhancing heat transfer (see Para. 23 of Fujii for creating a higher heat transfer coefficient with the facilitation of nucleate boiling), 
“any bubbles formed along the bubble pathway heat transfer surface will be swept by the departing flow of the bubbles along the bubble pathway and the flow of bubbles does not interfere with the flow of liquid from the bulk liquid along the liquid pathway of the sidewall heat transfer surface toward the nucleation cavities” (the corner nucleation sites of Fuji placed into the annotated corners of Beurtheret form bubbles from a flow of liquid along the lateral exterior surfaces of the auxiliary fin (30) as does the instant invention which does not interfere with the pathway emanating from the corner (see annotated figure 1) as these are two separate areas of the flow path),
the overall heat transfer performance of the apparatus results in an enhancement in critical heat flux and heat transfer coefficient” (the corner nucleation sites of Fuji placed into the annotated corners of Beurtheret form bubbles, which increase the heat transfer coefficient (see Para. 23 of Fujii)).
 “such that the overall heat transfer performance of the apparatus results in an enhancement in critical heat flux and heat transfer coefficient” (the corner nucleation sites of Fuji placed into the annotated corners of Hinako form bubbles, which increase the heat transfer coefficient (see Para. 23 of Fujii)).
Regarding Claim 37, MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” 
The combined teachings of Beurtheret and Fuji are deemed fully capable of performing the aforementioned functionality. Beurtheret comprises the fin structure put forth in the instant invention, which is capable of producing the detailed bubble pathway from a liquid pool by dissipating heat from an external source. Further, it is noted that boiling or bubble producing does not structurally limit the claim and therefore amounts to functional limitations. Claim analysis is highly fact-dependent, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115.
Regarding Claim 39, a modified Beurtheret fails to an indentation in the bubble pathway surface adjacent the corner.
Fujii teaches an indentation in the bubble pathway surface adjacent the corner (step S6, shown in Fujii figure 3, “Pickling Step, “Irregularities on surface are so made as to have form Capable of Facilitating Nucleate Boiling", it is old and well known that the pickling process produces small indentations that result in surface roughness).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with an indentation in the bubble pathway surface adjacent the corner, as taught by Fuji, the motivation being to facilitate nucleate boiling and increase heat conductivity (see abstract and Para. 2).         
Regarding Claim 40, a modified Beurtheret fails to disclose one or more surface modification features on part or all of the sidewall or the bubble pathway surface, wherein the one or more surface modification features comprise at least one of uniform roughness, non-uniform roughness, any roughness, microfins, nanowires, nanostructures.
Fujii teaches one or more surface modification features on all of the sidewall, wherein the one or more surface modification features comprise at least one of any roughness (step S6, shown in Fujii figure 3, “Pickling Step, “Irregularities on surface are so made as to have form Capable of Facilitating Nucleate Boiling", it is old and well known that the pickling process effects surface roughness, refer to the conclusion section for an example and detailed explanation wherein references are cited but not relied upon regarding the instant rejection).

Regarding Claim 41, Beurtheret further discloses the liquid boiling cavity (shown in figures 1 and 9) extends in a non-parallel direction with respect to an axis extending through the tubular shaped substrate and about at least a portion of a circumference of the tubular shaped substrate (shown in figures 1 and 9).
Regarding Claim 46, Beurtheret further discloses a land region between two or more liquid boiling cavities which are adjacent to each other (shown in annotated figure 9).
Regarding Claim 48, Beurtheret further discloses an outer end of the land region has a rounded shape (shown in figure 9).
Regarding Claim 52, Beurtheret further discloses a plurality of liquid boiling cavities each having a bubble pathway surface oriented to extend in one direction (shown in figures 1 and 9).
Regarding Claim 53, Beurtheret further discloses two sets of liquid boiling cavities (shown in annotated figure 9 above, the ribs on the right of the annotated “Center Rib” and the ribs on the left of said “Center Rib”), wherein 
each set of liquid boiling cavities comprises two liquid boiling cavities placed in a mirror image relationship (shown in annotated figure 9 of Beurtheret) having adjacent 
the bubble pathways along the bubble pathway heat transfer surfaces and the liquid pathways along the sidewall heat transfer surfaces are separate pathways intersecting (shown in Beurtheret figure 9, wherein the direction along the sidewall and the direction along the bubble pathway are different, thusly creating different pathways for liquid and bubbles) at the corner (as previously taught by Fuji in the rejection of Claim 37) creating a flow of bubbles departing from the nucleation cavities which does not interfere with the flow of liquid over the sidewall heat transfer surfaces toward the nucleation cavities (shown in annotated Beurtheret figure 9, wherein the flow of liquid along the top of the sidewall does not interfere with the annotated bubble formation path).

	Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beurtheret (USP 3384160) in view of Fujii et al. (US PG Pub. No. 2012/0077055 used as a translation of International Patent Document WO2010/143564A1) as applied in Claims 37, 39-41, 46, 48 and 52-53 above and in further view of Withers (GB1392762), hereinafter referred to as Withers.
	Regarding Claim 38, Beurtheret fails to teach at least one porous layer having one or more nucleation sites on at least one of sidewall and the bubble pathway surface.
	Withers, also drawn to a finned heat transfer tube for utilizing boiling, teaches at least one porous layer (16) having one or more nucleation sites on at least one of sidewall (the layer being placed on the sidewalls of the ribs is shown in figure 1, wherein the layer enhances nucleate boiling as disclosed by Withers, “The present invention involves concepts for improved heat transfer devices or structure for uses in which nucleate boiling occurs”, (Pg. 2 ll. 18-20) and the bubble pathway surface (show in figure 1, wherein the bubble pathway surface is the sidewall of the fin (14)). “It has been established by prior investigation that the transfer of heat through a metal wall to cause boiling of a liquid in contact with the wall is very considerably enhanced by providing a layer of porous material on the surface of the wall in contact with the liquid to be boiled”, (Pg. 1 ll. 13-19).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with at least one porous layer having one or more nucleation sites on at least one of sidewall and the bubble pathway surface, as taught by Withers, the motivation being to increase heat transfer of the heat exchanging device, therefore alleviating temperature gradients that may cause degradation or failure of heat generating components or to perform a required threshold of heat transfer with less heat exchangers or less heat exchange area thereby lowering fabrication costs.         
	
Claims 43 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beurtheret (USP 3384160) in view of Fujii et al. (US PG Pub. No. 2012/0077055 used as a translation of International Patent Document WO2010/143564A1) as applied in Claims 37, 39-41, 46, 48 and 52-53 above and in further view of Beautheret’376 (USP 3455376), hereinafter referred to as Beautheret’376.
Regarding Claim 43, Beurtheret fails to teach the substrate has one or more fins extending out from the substrate.
Beautheret’376, also drawn to a cylinder for exchanging heat with a bulk liquid, teaches one or more fins (33) extending out from the substrate (shown in figure 3, wherein the direction blades (33) are formed over the cylindrical tube).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with one or more fins extending out from the substrate, as taught by Beautheret’376, the motivation being to increase the level of heat exchange prior to having burnout within the heat exchanger by guiding the flow into the throats of the heat exchange channels.         
Regarding Claim 54, Beurtheret fails to teach at least one fin disposed in an axial direction along the outside surface of the tubular shaped substrate.
Beautheret’376, also drawn to a cylinder for exchanging heat with a bulk liquid, teaches at least one fin (33) disposed in an axial direction along the outside surface of the tubular shaped substrate (shown in figure 3, wherein the direction blades (33) are formed over the cylindrical tube).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with one or more fins extending out from the substrate, as taught by Beautheret’376, the motivation being to increase the level of heat .         

Claims 44-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beurtheret (USP 3384160) in view of Fujii et al. (US PG Pub. No. 2012/0077055 used as a translation of International Patent Document WO2010/143564A1) as applied in Claims 37, 39-41, 46, 48 and 52-53 above and in further view of Sano et al. (USP 6173763), hereinafter referred to as Sano.
Regarding Claim 44, Beurtheret fails to teach at least a portion of the sidewall heat transfer surface is perpendicular with respect to the bubble pathway heat transfer surface.
Sano, also drawn to a heat exchanging tube, teaches at least a portion of the sidewall heat transfer surface (shown in figure 10, being the vertical portion (9e)) is perpendicular with respect to the pathway heat transfer surface (shown in figure 10, being the bottom surface that extends orthogonally from the vertical surface (9e)). Further, Sano states, “the flow resistance when refrigerant flow in tube 40 is from A to B is smaller than when the refrigerant flow is in the opposite direction, from B to A. However, the heat exchanger using this inner fin heat exchanger tubes 40 has a higher heat transfer rate when refrigerant flows from A to B than when it flows in the opposite direction, from B to A because a chaotic current of the refrigerant is caused by straight side 7e, 9e”, (col. 8 ll. 64-col. 9 ll. 4).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with at least a portion of the sidewall heat transfer 
Regarding Claim 45, Beurtheret fails to teach a slope of the sidewall is steeper than a slope of the bubble pathway surface with respect to the liquid contacting surface of the substrate base.
Sano, also drawn to a heat exchanging tube, teaches a slope of the sidewall (shown in figure 10, being the vertical portion (9e)) is steeper than a slope of the pathway surface with respect to the liquid contacting surface of the substrate base (shown in figure 10, being the angled surface (9e)). Further, Sano states, “the flow resistance when refrigerant flow in tube 40 is from A to B is smaller than when the refrigerant flow is in the opposite direction, from B to A. However, the heat exchanger using this inner fin heat exchanger tubes 40 has a higher heat transfer rate when refrigerant flows from A to B than when it flows in the opposite direction, from B to A because a chaotic current of the refrigerant is caused by straight side 7e, 9e”, (col. 8 ll. 64-col. 9 ll. 4).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with a slope of the sidewall is steeper than a slope of the bubble pathway surface with respect to the liquid contacting surface of the substrate base, as taught by Sano, the motivation being to regulate flow resistance in a specified direction in order to minimize pumping requirements and pressure drop.         

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beurtheret (USP 3384160) in view of Fujii et al. (US PG Pub. No. 2012/0077055 used as a translation of International Patent Document WO2010/143564A1) as applied in Claims 37, 39-41, 46, 48 and 52-53 above and in further view of Beautheret’415 (USP 3367415), hereinafter referred to as Beautheret’415.
Regarding Claim 47, Beurtheret fails to teach an outer end of the land region tapers to a substantially zero width. 
Beautheret’415, also drawn to a heat exchanging tube, teaches an outer end of the land region tapers to a substantially zero width (shown in figure 2).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with a slope of the sidewall is steeper than a slope of the bubble pathway surface with respect to the liquid contacting surface of the substrate base, as taught by Sano, the motivation being to create more efficient heat transfer by allowing for jets of vapor to rapidly ascend from the respective protuberance.         

Claims 49-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beurtheret (USP 3384160) in view of Fujii et al. (US PG Pub. No. 2012/0077055 used as a translation of International Patent Document WO2010/143564A1) as applied in Claims 37, 39-41, 46, 48 and 52-53 above and in further view of Masukawa et al. (USP 5259448), hereinafter referred to as Masukawa.
Regarding Claim 49, Beurtheret fails to teach at least one channel in the substrate adjacent to the corner.
Masukawa, also drawn to heat transfer tube, teaches at least one channel (14) in the substrate adjacent to the corner (shown in figure 11).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with at least one channel in the substrate adjacent to the corner, as taught by Masukawa, the motivation being to improve the evaporation efficiency of the tube by increasing the retaining ability for minute bubbles.         
Regarding Claim 50, a modified Beurtheret further teaches the at least one channel (14, as previously taught by Masukawa in the rejection of Claim 49) in the substrate is continuous (shown in figure 12).

Claims 49 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beurtheret (USP 3384160) in view of Fujii et al. (US PG Pub. No. 2012/0077055 used as a translation of International Patent Document WO2010/143564A1) as applied in Claims 37, 39-41, 46, 48 and 52-53 above and in further view of Bennet et al. (USP 6176301), hereinafter referred to as Bennet.
Regarding Claim 49, Beurtheret fails to teach at least one channel in the substrate adjacent to the corner.
Bennet, also drawn to heat transfer tube, teaches at least one channel (80) in the substrate adjacent to the corner (shown in figure 6).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Beurtheret with at least one channel in the substrate adjacent to 
Regarding Claim 51, a modified Beurtheret further teaches the at least one channel (80, as previously taught by Bennet in the rejection of Claim 49) in the substrate comprises a plurality of discontinuous sections (shown in figure 6, wherein the grooves are discontinuous relative to the adjacent channels).

	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PAUL ALVARE/Primary Examiner, Art Unit 3763